 

 

 

MCGREGOR W. SCOTT - j
United States Attorney
MATTHEW M. YELOVICH

Assistant United States Attorney MOV 78 2019

501 I Street, Suite 10-100

Sacramento, CA 95814 CLERK, U.S. DISTRICT COURT
Telephone: (916) 554-2700 EASTERN bigtRieT or CALIFORNIA
Facsimile: (916) 554-2900 "

 

Attomeys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:17-CR-00104 KIM

Plaintiff, —_|Ce8ROPOSED] ORDER SEALING DOCUMENTS
AS SET FORTH IN GOVERNMENT’S NOTICE
AHMAD NASSAR,

Defendant.

 

 

Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
Request to Seal, IT IS HEREBY ORDERED that the government’s sentencing motion pertaining to
defendant Ahmad Nassar and the government’s Request to Seal shall be SEALED until further order of
this Court.

It is further ordered that access to the sealed documents shall be limited to the government and
counsel for the defendant.

The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the government’s request, sealing the government’s motion serves a compelling interest. The Court
further finds that, in the absence of closure, the compelling interests identified by the government would

be harmed. In light of the reasons stated in the government’s request to seal and the public filing of its

[PROPOSED] ORDER SEALING DOCUMENTS AS SET
FORTH IN GOVERNMENT’S NOTICE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

notice to seal, the Court further finds that there are no additional alternatives to sealing the government’s
motion and its request to seal that would adequately protect the compelling interests identified by the

government.

a
-

Dated: lJ | SII f / 7 v /\ C

“THE HONORJABLE KIMBERLY J. MUELLER
UNTH TES DISTRICT JUDGE

 

[PROPOSED] ORDER SEALING DOCUMENTS AS SET
FORTH IN GOVERNMENT’S NOTICE |

 
